             Case 2:20-cv-00780-TSZ Document 12 Filed 12/14/20 Page 1 of 4




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7         JAVIER MARTINEZ,

 8                              Petitioner,
                                                          C20-780 TSZ
 9               v.
                                                          ORDER
10         LOWELL CLARK, et al.,

11                              Respondents.

12         Having reviewed the Report and Recommendation of the Honorable Michelle L.

13 Peterson, United States Magistrate Judge (docket no. 8), Petitioner Javier Martinez’s

14 objections thereto (docket no. 9), Respondents’ response in opposition to those objections

15 (docket no. 10), Petitioner’s reply (docket no. 11), and the remaining record, the Court

16 enters the following Order to address Petitioner’s objections and to clarify why the

17 doctrine of collateral estoppel does not apply in this case.

18 Background

19         Petitioner does not object to the statement of facts and procedural history as

20 summarized in the Report and Recommendation. See Objections (docket no. 9 at 2). The

21 Court does not recount that background information here.

22

23

     ORDER - 1
                 Case 2:20-cv-00780-TSZ Document 12 Filed 12/14/20 Page 2 of 4



     Discussion
 1
            1.       Standard of Review
 2
            This Court reviews de novo the challenged portions of the Report and
 3
     Recommendation. See Calderon-Rodriguez v. Wilcox, 374 F. Supp. 3d 1024, 1026 (W.D.
 4
     Wash. 2019).
 5
            2.       Collateral Estoppel
 6
            Petitioner argues that the Board of Immigration Appeals (“BIA” or “agency”) was
 7
     collaterally estopped from finding that Petitioner was a “danger to the community” at the
 8
     bond hearing before an immigration judge in 2019, based on the district courts’ earlier
 9
     rulings that Petitioner did not pose such a danger in 2013. Objections (docket no. 9 at 3).
10
     The BIA concluded that it was not bound by the courts’ earlier rulings, reasoning that
11
     “[c]ollateral estoppel applies only when both the issues and the parties to the proceedings
12
     are the same” and that Petitioner’s “criminal proceedings did not involve the same parties
13
     as his removal proceedings.” BIA Decision, Ex. 3 to Reply (docket no. 6-3 at 4). The
14
     Magistrate Judge likewise concluded that collateral estoppel did not apply because the
15
     proceedings, which involved different due-process requirements and different
16
     circumstances, did not decide an “identical” issue. Report and Recommendation (docket
17
     no. 8 at 9–10).
18
            Petitioner now argues that the Magistrate Judge “misunderstood” his argument,
19
     and he assigns “legal error” to the conclusion that the doctrine is inapplicable on the
20
     ground that the Magistrate Judge cited evidence relevant to his flight risk, as opposed to
21
     his dangerousness. Objections (docket no. 9 at 2, 4). Both arguments fail for the simple
22
     reason that Petitioner has not met his burden to show that collateral estoppel applies in
23

     ORDER - 2
                 Case 2:20-cv-00780-TSZ Document 12 Filed 12/14/20 Page 3 of 4



     this case. See Taylor v. Sturgell, 553 U.S. 880, 907 (2008) (concluding that the party
 1
     asserting preclusion carries the burden of establishing all necessary elements).
 2
            Petitioner is correct that collateral estoppel applies to the agency’s own
 3
     “determination[s] of certain issues of law or fact involving the same alien,” Oyeniran v.
 4
     Holder, 672 F.3d 800, 806 (9th Cir. 2012), and to issues that were “already litigated in
 5
     Article III courts” in a “final judgment on the merits,” Paulo v. Holder, 669 F.3d 911,
 6
     917 (9th Cir. 2011); but he fails to cite authority indicating that findings underlying a
 7
     decision to release a criminal defendant before trial or at sentencing are necessary to
 8
     decide a “final judgment on the merits.” See Report and Recommendation (docket no. 8
 9
     at 9 & n.1); Reply (docket no. 11 at 1–2). Nor has Petitioner demonstrated that the issue
10
     decided by the district courts was “identical” to the one decided by the agency. As the
11
     Magistrate Judge explained, the government could more easily satisfy its burden to show
12
     Petitioner’s dangerousness at the agency bond hearing because it was not required to
13
     show that “no conditions of release would mitigate any dangerousness,” as required at the
14
     criminal proceedings. See Report and Recommendation (docket no. 8 at 9–10); see 18
15
     U.S.C. § 3142. The BIA was not collaterally estopped from finding that Petitioner was a
16
     danger to the community.
17
            3.       Evidentiary or Due Process Challenge
18
            Petitioner also contends that the BIA’s and the Magistrate Judge’s “conclusion
19
     that there is clear and convincing evidence of [his] danger to the community is not based
20
     on a fair reading of the record,” purportedly violating his due process rights. Objections
21

22

23

     ORDER - 3
                Case 2:20-cv-00780-TSZ Document 12 Filed 12/14/20 Page 4 of 4



     (docket no. 9 at 8); see Hernandez v. Sessions, 872 F.3d 976, 983 n.8 (9th Cir. 2017).1
 1
     Petitioner, however, fails to point to any evidence that was overlooked or
 2
     mischaracterized. See Objections (docket no. 9 at 8); see also Cole v. Holder, 659 F.3d
 3
     762, 771–72 (9th Cir. 2011); Singh, 638 F.3d at 1206. Nor does Petitioner persuasively
 4
     challenge the conclusion that his cited authority is factually distinguishable, based on the
 5
     serious nature of his convictions. See Report and Recommendation (docket no. 8 at 13–
 6
     16). The BIA did not err in concluding that Petitioner was a danger to the community.
 7
     Conclusion
 8
             For the foregoing reasons, the Court ORDERS:
 9
             (1)      The Court ADOPTS the Report and Recommendation, docket no. 8;
10
             (2)      Petitioner’s habeas petition, docket no. 1, is DENIED, and this action is
11
     DISMISSED with prejudice; and
12
             (3)      The Clerk is directed to enter judgment consistent with this Order and to
13
     send a copy of this Order to all counsel of record and to Judge Peterson.
14
             IT IS SO ORDERED.
15
             Dated this 14th day of December, 2020.
16

17                                                                    A
                                                               THOMAS S. ZILLY
18                                                             United States District Judge

19

20

21

22   1
    In light of the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830, 846–48 (2018), the
   Ninth Circuit has since remanded the case to the district court, instructing it to reconsider the clear and
23 convincing standard. Rodriguez v. Marin, 909 F.3d 252, 257 (9th Cir. 2018).

     ORDER - 4
